                                IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION


CRYSTAL WATSON as Next Friend
of N.L.K.                                                                                 PLAINTIFF

V.                                                                          NO. 1:17cv00099-JMV

COMMISSIONER OF SOCIAL SECURITY                                                          DEFENDANT


                        ORDER ON PETITION FOR ATTORNEY FEES

          Before the court are Plaintiff’s motion [31] for attorney fees pursuant to the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [32]. For the reasons

set out below, the motion will be granted.

          In these proceedings Plaintiff sought judicial review of the Social Security

Commissioner’s final decision denying a claim for benefits. By Final Judgment [30] dated

September 28, 2018, this court reversed and remanded this case to the Commissioner for further

proceedings. Plaintiff now seeks attorney fees in the amount of $5,537.70 for attorney work

before this court plus $50.29 in travel expenses on the grounds that Plaintiff was the prevailing

party and the Commissioner’s position was not substantially justified.      In her response

Defendant essentially concedes that the amounts requested by Plaintiff’s counsel are reasonable.

          The court, having thoroughly considered the motion, the response, and the applicable

law, finds the requested award is reasonable, and no special circumstance would make the award

unjust.    Additionally, the court finds the award should be made payable to Plaintiff. See

generally Astrue v. Ratliff, 130 S. Ct. 2521 (2010).

          THEREFORE, IT IS ORDERED:
       That the Acting Commissioner shall promptly pay to Plaintiff a total of $5,537.70 in

attorney fees plus $50.29 in expenses for the benefit of counsel for Plaintiff.

       This 4th day of December, 2018.



                                                                    /s/ Jane M. Virden
                                                                    U. S. MAGISTRATE JUDGE




                                                2
